DETAILED ACTION

This Office action is in response to Applicant’s amendment filed March 14, 2022.  Applicant has amended claims 1, 11, 13 and 17-20.  Claims 4, 6 and 8 have been cancelled.  New claims 21-23 have been added.  Currently, claims 1-3, 5, 7 and 9-23 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20211209.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The objection of claims 1-18 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 11, 13, 17, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennett et al, WO 2012/136427, is withdrawn in view of applicant’s amendments and remarks.
The rejection of claims 19-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hulskotter et al, US 2014/0296124, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-3, 5-9 and 12-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Delwel et al, GB 2,304,726, is withdrawn in view of applicant’s amendments and remarks.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “according to claim 1, wherein the second polymer comprises an alkoxylated polyalkyleneimine polymer”.  This limitation renders the claim vague and indefinite, since the second polymer in claim 1 has been amended to require a graft copolymer.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7 and 9-23 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Todini et al, EP 3,363,884.
Todini et al, EP 3,363,884, discloses a laundry detergent composition comprising less than 10% by weight of a fatty alcohol ethoxylate nonionic surfactant (see abstract and paragraph 39).  It is further taught by Todini et al that the laundry detergent composition contains 0.1-10% by weight of a soil release polymer, such as a mixture of polyester terephthalates and a graft polymer comprising 40% by weight of a polyethylene glycol backbone and 60% by weight of vinyl acetate side chains (see paragraph 55), and that the composition may additionally contain an alkoxylated polyethyleneimine (see paragraphs 56-57), a polysaccharide polymer (see paragraph 58), an aminocarboxylate chelant (see paragraph 60), and adjunct ingredients, such as dispersants, enzymes, perfumes and antioxidants (see paragraph 62), wherein the pH of the composition is 6-10 (see paragraph 61), per the requirements of the instant invention.  Specifically, note the Examples in paragraphs 66-72.  Therefore, instant claims 1-3, 5, 7 and 9-23 are anticipated by Todini et al, EP 3,363,884.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.



Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7 and 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 10, 2022